                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                   3:16-cv-387-GCM
                                   (3:97-cr-2-RJC-1)

WILLIAM LANCE MORGAN,                                   )
                                                        )
                        Petitioner,                     )
                                                        )
vs.                                                     )               ORDER
                                                        )
UNITED STATES OF AMERICA,                               )
                                                        )
                  Respondent.                           )
_______________________________________                 )

         THIS MATTER is before the Court on the Government’s Motion to Stay Proceedings

on Motion Under 28 U.S.C. § 2255, (Doc. No. 17).

         Petitioner filed a Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

2255 raising a Johnson v. United States, 576 U.S. 591 (2015) challenge to his conviction for

violating 18 U.S.C. § 924(c). (Doc. No. 1). The Court stayed this matter for several years

pending developments in the case law. See (Doc. No. 6). The case was most recently stayed

pursuant to United States v. Taylor, 979 F.3d 203 (4th Cir. 2020), in which the Fourth Circuit

issued an amended decision on November 4, 2020. (Doc. Nos. 14, 16).

         The Government now asks the Court to stay this case pending the United States Supreme

Court’s consideration of a certiorari petition that was docketed on April 16, 2021 in United

States v. Taylor, No. 20-1459. Counsel for Petitioner does not oppose the stay. See (Doc. No. 17

at 2).

         The Court finds that a stay of these proceedings is in the interest of justice and judicial

economy. The Government’s Motion will therefore be granted and this case will be stayed


                                                   1



          Case 3:16-cv-00387-GCM Document 18 Filed 04/22/21 Page 1 of 2
pending the Supreme Court’s resolution of Taylor on certiorari review.

       IT IS, THEREFORE, ORDERED that:

       1.     The Government’s Motion to Stay Proceedings on Motion Under 28 U.S.C. §

              2255, (Doc. No. 17), is GRANTED.

       2.     The Government shall file a Response within 30 days after the U.S. Supreme

              Court denies certiorari or issues its decision in United States v. Taylor, No. 20-

              1459.




                                            Signed: April 22, 2021




                                                2



         Case 3:16-cv-00387-GCM Document 18 Filed 04/22/21 Page 2 of 2
